Citation Nr: 1147350	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-11 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1957 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which denied service connection for PTSD.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  In Clemons the Court held that any mental disorder that is reasonably raised by the record must be considered.  The medical evidence demonstrates that the Veteran has been diagnosed as having several acquired psychiatric disability other than PTSD.  Thus, the claim of service connection for PTSD, as well as for an acquired psychiatric disability other than PTSD will be considered as stated on the title page of this decision.


REMAND

Service treatment records reveal that in September 1972 while on a military airlift command (MAC) flight to Alaska, the Veteran was cut by another serviceman with a knife.  He suffered minor injuries described as a 21/2 cm laceration on his right cheek and a minor laceration on the right hand.  The injuries were cleansed and closed.  He was returned to duty.

August 2004 La Palma Intercommunity Hospital records reveal the Veteran was admitted in an "altered mental state."  He was comatose.  The report noted a history of alcohol abuse.  The diagnosis was decreased mental status with respiratory distress, etiology unknown; R/O brain stem cerebrovascular accident, alcohol abuse, and, alcohol cardiomyopathy.

A review of the VAMC treatment records reveals a January 2006 new patient evaluation noting the Veteran did endorse some symptoms of PTSD as well as a history of alcohol dependence. 

VA PTSD group meeting records from April 2006 to April 2008 reveal that in his first visit to the PTSD group meeting, he stated that he was there to get service connected for PTSD, "because everyone is getting money for PTSD."
There is a possible diagnosis of PTSD in the records.

The Veteran was afforded a VA fee based examination in April 2007.  VAMC medical records from January 2006 through November 2006 were reviewed as were the August 2004 La Palma Intercommunity Hospital records and Pioneer Medical Group records from January 2006.  The appellant was a Navy Veteran who served during the Vietnam War.  He was involved in rescuing downed pilots.  In 1965 he noted that while he did not see any dead bodies, he smelled blood in the mess hall.  The records reveal that he was involved in a personal assault by another serviceman while aboard a military air flight.  He was sitting between a flight surgeon and another serviceman when he was stabbed.  The examiner noted the wounds were superficial and treated by the flight surgeon.  The Veteran had written that he was operated on but the examiner noted his laceration was not an operation.

The Veteran was attending VAMC PTSD groups over the past year, the examiner noted that a diagnosis of PTSD was not essential for attending PTSD groups.  The Veteran initially reported being on Social Security disability since 1960.  With further probing it was noted that he had been an aircraft mechanic for Boeing for twenty years and retired in 2000.  He had a history of heavy drinking until 2003,  

The examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD, chronic.  He noted an April 2006 VAMC notation referring to the Veteran's symptoms noting, "It is not exactly military combat PTSD."

The Board notes that the April 2007 VA fee based examination was inadequate for rating purposes as it appears to assume that a "combat" stressor is a requirement for a diagnosis of PTSD.  Thus, further examination is necessary. 

The Veteran has claimed that he has PTSD as the result of the knife attack incident described above.   VA has acknowledged the occurrence of the reported incident, or non-combat stressor claimed, but as noted there is no clear diagnosis of PTSD in the records.  

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be furnished an appropriate VCAA letter as to entitlement to service connection for an acquired psychiatric disability other than PTSD; and, as to entitlement to service connection for PTSD, as a result of personal assault during military service.  This letter should specifically advise the Veteran of the need for a diagnosis of PTSD in accordance with the DSM-IV criteria as well as inform him that any other acquired psychiatric disability may be potentially service connected as well and notify him of the basic criteria for service connection. 

2.  Request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for any acquired psychiatric disorders to include PTSD, depression, and an adjustment disorder, etc, from April 2008 to the present.  The AMC/RO must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

3.  The Veteran should be afforded a VA examination by a VA psychiatrist or psychologist in order to ascertain whether any current acquired psychiatric disorder originated in service or as a result thereof.  The Veteran's claims folder in its entirety should be provided to the VA examiner for review and the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary. All pertinent diagnoses should be detailed.  The examiner is instructed that the Veteran's stressor related to being stabbed by a fellow soldier while on an airplane should be treated as verified.

The examiner should then offer an opinion addressing the following questions, offering a complete rationale for each opinion offered:

(a) Is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder now present originated in service or otherwise attributable thereto or any incident thereof?

(b) Is it at least as likely as not (50 percent or greater degree of probability) that any psychosis now present was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such psychosis manifested?

(c) Does the Veteran meet the diagnostic criteria for PTSD, and, if so, is it at least as likely as not (50 percent or greater degree of probability) that the verified stressor of being stabbed by a fellow soldier while on board an airplane is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that claimed stressor? The examiner is also asked to specify whether or not any of the Veteran's claimed stressors leading to the onset of PTSD, if in fact PTSD is diagnosed, are related to the Veteran's fear of hostile military or terrorist activity? 

The examiner is advised that that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters. More likely and as likely support the claim; less likely weighs against the claim.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record. It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for an acquired psychiatric disorder to include PTSD may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim. See 38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. The Veteran should be afforded a VA examination by an appropriate VA examiner 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011). 


